OPINION — AG — **** EXECUTIVE SESSIONS — EMPLOYMENT MATTERS-CLOSED **** TITLE 25 O.S. 1968 Supp., 201 [25-201], IS NOT VIOLATIVE OF ARTICLE 13-B, SECTION 1, OKLAHOMA CONSTITUTION. THE BOARD OF REGENTS OF OKLAHOMA COLLEGES ARE ONLY AUTHORIZED TO HOLD EXECUTIVE SESSIONS WHEN CONSIDERING MATTERS INVOLVING EMPLOYMENT AND THEN ONLY WHEN ORDERED BY UNANIMOUS VOTE OF THE MEMBERS. CITE: 25 O.S. 1967 Supp., 201 [25-201], ARTICLE XIII B, SECTION 1, OPINION NO. 68-231 W. J. MONROE  ** ARTICLE XIIIB, SECTION 1 **